EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended March 31, (in millions, except share amounts) 2008 2007 Net income $ 224 $ 256 Less: distributed earnings to common shareholders 139 126 Undistributed earnings $ 85 $ 130 Common shareholders earnings Basic Distributed earnings to common shareholders $ 139 $ 126 Undistributed earnings allocated to common shareholders 81 123 Total common shareholders earnings, basic $ 220 $ 249 Diluted Distributed earnings to common shareholders $ 139 $ 126 Undistributed earnings allocated to common shareholders 81 123 Total common shareholders earnings, diluted $ 220 $ 249 Weighted average common shares outstanding, basic 355 349 9.50% Convertible Subordinated Notes 19 19 Weighted average common shares outstanding and participating securities, basic 374 368 Weighted average common shares outstanding, basic 355 349 Employee share-based compensation 1 2 Weighted average common shares outstanding, diluted 356 351 9.50% Convertible Subordinated Notes 19 19 Weighted average common shares outstanding and participating securities, diluted 375 370 Net earnings per common share, basic Distributed earnings, basic(1) $ 0.39 $ 0.36 Undistributed earnings, basic 0.23 0.35 Total $ 0.62 $ 0.71 Net earnings per common share, diluted Distributed earnings, diluted $ 0.39 $ 0.36 Undistributed earnings, diluted 0.23 0.35 Total $ 0.62 $ 0.71 (1) Distributed earnings, basic may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
